Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 7 are in condition for allowance. 
	The following is the Examiner’s statement of reasons for allowance: The claimed formulas I – IV of claim 1 were not found in the prior art. While the existence of Lithium metal phosphate solid electrolytes is well known in the art the existence of the expressed intention to contain Indium in the concentration claimed in the present application was not found.  The closest prior art is held to be Oh, US20170271655A1 having a lithium metal phosphate solid electrolyte of formula 
Li1.3+4x Al0.3 M1.7-x (PO-4)3,  0≦x≦0.7, and M is an element selected from Ti, Cr, Ga, Fe, Sc, In, Y, La, Mg, Sr. The teachings of Oh having a single overlapping point with the formula II of the present application. 
	Claims 2 – 7 are then allowable for at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796